Citation Nr: 0115741	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  01-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a nervous 
condition, claimed as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and son


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to October 
1957.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO), in which it was determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for hearing loss. The veteran 
testified at hearings before a Hearing Officer at the RO in 
February 1991 and January 2001.

A review of the record shows that by rating action in March 
1990, the RO denied the veteran's claims for an ear 
abnormality, characterized as hearing loss and ringing of the 
ears, and for a nervous condition.  A notice of disagreement 
was submitted in and a Statement of the Case was issued in 
April 1990.  Of record is the appellant's testimony on these 
issues given in February 1991.  In general, a claimant's 
testimony before the RO can be accepted in lieu of a VA Form 
9 once it is reduced to writing when the hearing is 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  The Board accepts 
the February 1991 testimony as a timely substantive appeal as 
to the issues of service connection for hearing loss, 
tinnitus and a nervous condition and will proceed to consider 
these issues on a de novo basis. 


FINDING OF FACT

The veteran now is shown to have a bilateral sensorineural 
hearing loss as the likely result of the exposure to acoustic 
trauma in connection with his active service.


CONCLUSION OF LAW

The veteran's current bilateral hearing disability is due to 
disease or injury which was incurred in service. 38 U.S.C.A. 
§§ 1110, 1311, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim for service connection for hearing 
loss, that no further assistance in developing the facts 
pertinent to the claim is required.  

The veteran's service medical records are not available.  The 
RO has attempted to secure records from the NPRC, the primary 
military repository, however, no additional records are 
available as they were presumably destroyed in a fire at that 
facility in the 1970's.  

A November 1970 private audiology report showed that the 
veteran's pure tone thresholds, in decibels at 500, 1000, 
2000 and 4000 Hertz were recorded as 75, 70, 65, and 90 in 
the right ear, respectively; and 75, 75, 85, and 105 in the 
left ear respectively.

A September 1989 private medical statement indicates that the 
veteran was treated in 1957 and that he had sensorineural 
hearing loss at that time.  It was noted that the veteran 
reported that he had been recently discharged from the 
service where he was exposed to the noise of artillery 
barrages and that he was treated on sick call with ear drops.  
The examiner concluded that the sensorineural hearing loss 
probably resulted from the veteran's exposure to loud noises 
while in the military.  

The most recent pure tone audiometry findings are shown on a 
June 1991 private audiology report.  It was indicated that 
there was profound sensorineural hearing loss across all 
frequencies, bilaterally.  It was indicated that responses 
were obtained in the right ear at 250 and 500 Hertz in the 
severe to profound hearing loss range.  

In February 1991, the veteran testified that he was exposed 
to artillery fire and regular weapons fire without hearing 
protection during basic training.  He indicated that he 
experienced ringing and popping of his ears after that noise 
exposure.  He indicated that he was treated for those 
complaints with ear drops.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2000).  Service connection may 
also be granted for sensorineural hearing loss where it is 
manifest to a degree of 10 percent or more within the first 
postservice year. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).  Continuity of symptomatology is 
required where a condition noted during service is not shown 
to be chronic.  38 C.F.R. § 3.303(b) (2000).  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

After a full review of the record, the Board concludes that 
service connection for the claimed bilateral hearing loss is 
warranted.  The United States Court of Appeals for Veterans 
Claims has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to disease or injury in 
service.  Id. at 160.

Here, the private medical statement shows that the veteran 
had sensorineural hearing loss in both ears in 1957, 
following of his discharge from active duty in October 1957.  
The examiner attributed diminished hearing to excessive noise 
exposure during basic training in service.

The more recent medical evidence now shows that the veteran 
has current bilateral hearing disability under the provisions 
of 38 C.F.R. § 3.385.  In light of the audiological findings 
of a bilateral sensorineural hearing loss shown within one 
year of separation, the veteran's credible statements 
regarding his noise exposure during service, his continuing 
hearing problems since service and the medical evidence 
showing findings of the continued presence of a bilateral 
sensorineural hearing loss of significant degree, the Board 
finds that the evidence of record serves to establish that 
the veteran likely has current hearing loss disability as the 
result of his exposure to increased noise levels in 
connection with his active service.  Therefore, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In the September 1989 private medical statement, it was 
indicated that the veteran had become extremely nervous and 
had crying spells with severe anxiety and depression, 
possibly secondary to his deafness.  The record shows that 
the veteran has received treatment at the VA mental health 
clinic for anxiety and depression.  In light of the grant of 
service connection for hearing loss, the Board finds that 
additional development is required prior to adjudication of 
the claims for service connection for tinnitus and a nervous 
condition, to include VA examinations to determine to 
determine the etiology of the claimed conditions.




Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed tinnitus and nervous 
condition, not previously identified.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should obtain all relevant VA 
inpatient and outpatient records 
pertaining to the veteran.  All records 
obtained must be associated with the 
claims file.

3.  The veteran should be afforded a VA 
audiology examination for the purpose of 
assessing the presence and likely 
etiology of the claimed tinnitus.  The 
claims folder must be made available to 
the examiner for review before the 
examination. The examiner should give his 
opinion as to the likelihood that the 
veteran has  tinnitus due to disease or 
injury, including acoustic trauma, which 
was incurred in service or is the result 
of the service-connected bilateral 
hearing loss.  In providing an opinion as 
to the likelihood of inservice 
incurrence, it is most useful to the 
Board if the examiner classifies the 
likelihood of inservice incurrence as 
"definitely," "more likely than not," "as 
likely as not," "more likely not," or 
"definitely not."

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the etiology of any 
nervous condition.  The claims folder 
must be made available to the examiner 
for review before the examination. The 
examiner should set forth an opinion as 
to the likelihood that any extant 
psychiatric disorder was incurred in or 
aggravated by service or is the result of 
the service-connected bilateral hearing 
loss.  In providing an opinion as to the 
likelihood of inservice incurrence, it is 
most useful to the Board if the examiner 
classifies the likelihood of inservice 
incurrence as "definitely," "more likely 
than not," "as likely as not," "more 
likely not," or "definitely not."

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

6.  Following completion of the above, 
the RO should adjudicate the claims for 
service connection for tinnitus and for a 
nervous condition, claimed as secondary 
to the service-connected hearing loss, on 
a de novo basis.  If the claims remain 
denied, a supplemental statement of the 
case should be issued to the appellant 
and his representative and they should be 
given an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



